Case 1:19-cv-05523-SDG Document 22 Filed 02/24/20 Page 1 of1

: 210 Interstate North Parkway, Suite 100
fiN , i
<p BAKER JENNER lr DA 400 S855

www.bakerjenner.com

 

Richard J. Baker
rick.baker@bakerjenner.com

February 24, 2020

United District Court

Northern District of Georgia

Attn: Vicki Hanna (Courtroom Deputy to Hon. Orinda D. Evans)
2211 United States Courthouse

75 Ted Turner Dr, SW

Atlanta, GA 30303-3318

Re: — Richard J. Baker’s Leave of Absence
Berkeley Ventures II, LLC. v. Sionic Mobile Corporation et al;
1:19-cv-05523-ODE

Dear Ms. Hanna:
I plan to be away from the practice of law and respectfully request that the above-

referenced case not be calendared during the period of my absence.

The period of leave during which time I will be away from the practice of law is
comprised of the following dates: April 15 through 17 and April 20 through 24, 2020; May 21,
22, 26 and 27, 2020; July 2, and July 6 through 10, 2020; and September 8 and September 9,
2020. This leave is sought for the purposes of vacation, including international travel.

Should you have any questions, please do not hesitate to contact us.

Sincerely,

(

Richard J. Baker

RB/ai
